DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 March 2021 has been entered.

Response to Arguments
Applicant’s arguments filed 30 March 2021 state “As agreed during the interview, the combination of references fails to disclose or suggest the following combination of features in claims 1 and 15: the at least two contact bearings are located at different positions along the shaft, and all non-contact bearings arranged along the shaft are arranged between contact bearings of the at least two contact bearings, and 
Applicant's arguments filed 30 March 2021 stating “Care fails to disclose the above features because all of the non-contact bearings are on one side (right side) of the shaft (see Fig. 1)” have been fully considered. The Office agrees with this characterization of Care and notes that Care does not address any “non-contact bearing” as between “contact bearings”.

Claim Objections
Claims 10, 16, and 17 are objected to because of the following informalities:   
In claim 10, line 4, “resonant” should be changed to --resonance-- (to use consistent terminology - see claim 1, 2nd to last line).
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (note: claim 16 does not require any limitations above those specified for claim 1). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
Claim 17 is objected to due to dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the 
Claims 1-13 and 17 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter situation).

In claim 1, the limitation recited as “all non-contact bearings arranged along the shaft are between the contact bearings of the at least two contact bearings” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The instant recitation amounts to a negative limitation that precludes any of “non-contact bearings” from not being between “the contact bearing of the at least two contact bearings”. According to MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure, and the originally filed disclosure does not provide support for this negative limitation. Due to an identical instance, this rejection also applies to claim 15. Due to dependency, this rejection also applies to claims 2-13 and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “all non-contact bearings” is unclear in light of the antecedent limitation “at least one non-contact bearing” since “non-contact bearings” is exclusive of only “one non-contact bearing”, thereby rendering indefinite the quantity of “non-contact bearing” in the claim and, thus, the metes and bounds of the invention. Due to an identical claim 15. Due to dependency, this rejection also applies to claims 2-13 and 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2001-0059207 - hereafter referred to as Lee; see copy and translation filed 05 May 2021).

In reference to claim 1 (as far as it is clear and definite)
Lee discloses:
	A bearing arrangement (see Figure 1) comprising:
a shaft (104);
at least two contact bearings (106) and at least one non-contact bearing (108), wherein:
the at least two contact bearings permanently and physically contact (see Figure 1) the shaft and the at least one non-contact bearing does not physically contact (see Figure 1) the shaft; 
the at least two contact bearings are located at different positions (see Figure 1) along the shaft, and all non-contact bearings arranged along the shaft are arranged between (see Figure 1) contact bearings of the at least two contact bearings, and
the at least one non-contact bearing is included as part of the all non-contact bearings; and
a controller (i.e., the assembly of elements 130 and 140) configured to control a magnitude of a restoring force (see par. [0020]) applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter (i.e., vibrations - see e.g. par. [0020]) such that a stiffness (note: the application of force alters the stiffness of an object - see Applicant’s disclosure at pg.13:ll.11-13) of the shaft is modified such that one or more resonance frequencies (note: changing the stiffness of an object necessarily results in changing the resonant / natural frequencies thereof) of the shaft are moved away from one or more external forcing frequencies (i.e., frequencies corresponding to an operating state prior to activation of exciter 108).

In reference to claim 2
Lee discloses:
The arrangement according to claim 1, wherein the at least two contact bearings (106) comprise one of a journal bearing and a rolling bearing (i.e., a ball bearing - see par. [0022]).

In reference to claim 3
Lee discloses:
The arrangement according to claim 2, wherein the rolling bearing (106) comprises one or more of a roller bearing, a ball bearing (see par. [0022]), a spherical bearing and a taper bearing.

In reference to claim 4
Lee discloses:
The arrangement according to claim 1, wherein the at least one non-contact bearing (108) comprises a magnetic bearing (i.e., an electromagnetic exciter - see par. [0026])( note: exciter 108 performs the same function as Applicant’s (magnetic) non-contact bearings 34,35,36, which merely serve to create a magnetic field from electrical current supplied thereto - see Applicant’s disclosure at pg.7:ll.20-25).

In reference to claim 6
Lee discloses:
The arrangement according to claim 4, wherein the controller (130 and 140) is configured to control voltage and / or current (see e.g. pars. [0026] and [0040]) through one or more bearing magnetic windings (1085 - Figure 2) to control the restoring force.

In reference to claim 8
Lee discloses:
The arrangement according to claim 1, wherein the sensed parameter comprises one or more of a shaft displacement, a shaft speed and a shaft rotational or vibrational frequency (i.e., vibrations - see e.g. pars. [0020] and [0028]).

In reference to claim 9
Lee discloses:
The arrangement according to claim 8, wherein the controller (130 and 140) is configured to utilise one or more sensitivity parameters (see par. [0034]) based on a model (i.e., various parameters, such as number of vibrations, stiffness - see par. [0034]) of the shaft (104).

In reference to claim 10
Lee discloses:
The arrangement according to claim 9, wherein the controller (130 and 140) is configured to utilise the one or more sensitivity parameters (see par. [0034]) to generate a calculated restoring force (i.e., a driving control signal - see par. [0034]) to adjust the sensitivity parameters to measured conditions, such that the one or more resonant frequencies lie away from a sensed driving frequency by a target frequency difference (note: the recitation “such that the one or more resonant frequencies lie away from a sensed driving frequency by a target frequency” is considered as a statement of intended result that does not further limit the structure of the claimed apparatus; furthermore, it is noted that Lee’s control scheme is capable of achieving this result).

In reference to claim 15 (as far as it is clear and definite)
Lee discloses:
A method of controlling a bearing arrangement (106,108) supporting a shaft (104), the bearing arrangement comprising at least two contact bearings (106) and at least one non-contact bearing (108), wherein the at least two contact bearings permanently and physically contact (see Figure 1) the shaft, the at least one non-contact bearing does not physically contact (see Figure 1) the shaft, the at least two contact bearings are located at different positions (see Figure 1) along the shaft, all non-contact bearings arranged along the shaft are arranged between (see Figure 1) contact bearings of the at least two contact bearings, and the at least one non-contact bearing is included as part of the all non-contact bearings, the method comprising:
controlling a magnitude of a restoring force (see e.g. par. [0020]) applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter (i.e., vibrations - see e.g. par. [0020]) such that a stiffness (note: the application of force alters the stiffness of an object - see Applicant’s disclosure at pg.13:ll.11-13) of the shaft is modulated such that a resonant shaft rotational frequency (note: changing the stiffness of an object necessarily results in changing the resonant / natural frequencies thereof) is moved away from a driving frequency (i.e., a frequency corresponding to an operating state prior to activation of exciter 108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lewis et al. (US 5,347,190 - hereafter referred to as Lewis; previously cited).

In reference to claim 11
Lee discloses:
The arrangement according to claim 1.

Lee does not disclose:
the sensed parameter comprises a vibrational displacement of the shaft.

Lewis discloses:
a bearing arrangement comprising a controller that alters the stiffness of a rotor system via magnetic bearings based on sensed vibrational displacement values (see col.10:ll.27-52).



In reference to claim 12
Lee in view of Lewis addresses:
The arrangement according to claim 11, wherein the controller (Lee - 130 and 140) is configured to alter the restoring force to a value that results in a minimum vibrational displacement (note: the combination of Lee in view of Lewis is capable of achieving “minimum vibrational displacement” since it necessarily follows from active adjustments of the stiffness of the shaft; furthermore, it is noted that Lewis at col.10:ll.34-39 indicates that it is known to minimize vibrations, and the “controller” of Lee is capable of being programmed to achieve this result).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.

In reference to claim 13
Lee discloses:
The arrangement according to claim 1.

Lee does not disclose:
the at least one non-contact bearing includes two or more non-contact bearings that are located at different positions along the shaft.

However, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Lee to include another “non-contact bearing” for the purpose of achieving redundancy.

	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Newton et al. (US 5,867,979 - hereafter referred to as Newton).

In reference to claim 16
Lee discloses:
the bearing arrangement in accordance with claim 1.

Lee does not disclose:
	A gas turbine engine comprising the bearing arrangement.

Newton discloses:
a gas turbine engine (10) comprising an engine shaft (23) that is supported by axially-spaced roller bearings (i.e., the bearings at bearing supports 24, 35, and 21 that are associated with shaft 23).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bearing arrangement design (i.e., an electromagnetic exciter disposed between axially-spaced roller bearings) of Lee in the gas turbine engine of 

In reference to claim 17
Lee in view of Newton addresses:
The gas turbine engine according to claim 16, wherein the engine (Newton - 10) comprises at least one compressor (Newton - 14) and at least one turbine (Newton - 18) interconnected by a main engine shaft (Newton - 23), wherein the main engine shaft comprises the shaft of the bearing arrangement.

Claims 1-4, 6, 8, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 5,977,677 - hereafter referred to as Henry; previously cited) in view of Lewis.

In reference to claim 1 (as far as it is clear and definite)
Henry discloses:
A bearing arrangement (see Figure 4) comprising:
a shaft (16);
at least two contact bearings (i.e., auxiliary bearing units 30,31) and at least one non-contact bearing (i.e., stator 25a of bearing 25)(note: stator 25a performs the same function as Applicant’s (magnetic) non-contact bearings 34,35,36, which merely serve to create a magnetic field from electrical current supplied thereto - see Applicant’s disclosure at pg.7:ll.20-25), wherein: 
the at least two contact bearings permanently and physically contact (see Figure 5 and col.4:ll.49-50) the shaft and the at least one non-contact bearing does not physically contact the shaft,
the at least two contact bearings are located at different positions (see Figure 4) along the shaft, and all non-contact bearings (i.e., all non-contact bearings of the set established by “at least one non-contact bearing”, which is identified as stator 25a of bearing 25) arranged along the shaft are arranged between contact bearings of the at least two contact bearings, and
the at least one non-contact bearing is included as part of the all non-contact bearings; and 
a controller (200) configured to control the at least one non-contact bearing.

Henry does not disclose:
the controller configured to control a magnitude of a restoring force applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter such that a stiffness of the shaft is modified such that one or more resonance frequencies of the shaft are moved away from one or more external forcing frequencies.

Lewis discloses:
a bearing arrangement comprising a shaft (see Figure 1) supported by at least one non-contact bearing (10,11,12) and a controller (see col.10:ll.13-19) configured to control a force (see col.10:ll.64-67) applied to the shaft by the at least one non-contact bearing (i.e., one of the bearings 10,11, or 12) in accordance with a sensed parameter (see col.10:ll.27-30) in order to avoid excessive vibrations (see col.10:ll.46-52).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the arrangement of Henry to control the force applied to the shaft by the non-contact bearings based on a sensed parameter, as disclosed Lewis, for the purpose of permitting active control of the stiffness / natural frequency of the shaft / arrangement in order to avoid undesirable or excessive vibrations.


Henry in view of Lewis therefore addresses:
the controller (Henry - 200, as modified by Lewis) configured to control a magnitude of a restoring force (i.e., magnetic force) applied to the shaft (Henry - 16) by the at least one non-contact bearing (Henry – 25a) in accordance with a sensed parameter (see Lewis col.10:ll.27-30) such that a stiffness (note: the application of force alters the stiffness of an object - see Applicant’s disclosure at pg.13:ll.11-13; also see Lewis col.10:ll.30-31 and note that the magnetic bearings 10,11,12 interact with shaft 1 and/or disks/masses 15,18 of shaft 1; also see Lewis Abstract ll.5-7) of the shaft is modified such that one or more resonance frequencies of the shaft are moved away (see Lewis col.10:ll.27-39)(note: changing the stiffness of an object necessarily results in changing the resonant / natural frequencies thereof) from one or more external forcing frequencies (i.e., frequencies resulting in worse vibrations - see Lewis col.10:ll.34-39).

In reference to claim 2
Henry in view of Lewis addresses:
The arrangement according to claim 1, wherein the at least two contact bearings (Henry - 30,31) comprise one of a journal bearing and a rolling bearing (see Henry Figure 5 and col.4:ll.44-45).

In reference to claim 3
Henry in view of Lewis addresses:
The arrangement according to claim 2, wherein the rolling bearing (Henry - 30,31) comprises (see Henry Figure 5 and col.4:ll.44-45) one or more of a roller bearing, a ball bearing (fig. 5), a spherical bearing (fig. 5) and a taper bearing.



In reference to claim 4

The arrangement according to claim 1, wherein the at least one non-contact bearing (Henry - 25a) comprises a magnetic bearing.

In reference to claim 6 
Henry in view of Lewis addresses:
The arrangement according to claim 4, wherein the controller (Henry - 200, as modified by Lewis) is configured to control voltage and / or current (see Lewis col.11:ll.1-14) through one or more bearing magnetic windings (i.e., coils 29-32 - Lewis Figure 2)(note: “windings” are inherent to Henry stator 25a owing to it being actively controlled by Henry controller 200) to control the restoring force.

In reference to claim 8 
Henry in view of Lewis addresses:
The arrangement according to claim 1, wherein the sensed parameter comprises one or more of a shaft displacement (see Lewis col.9:ll.8-11), a shaft speed and a shaft rotational or vibrational frequency.

In reference to claim 11 
Henry in view of Lewis addresses:
The arrangement according to claim 1, wherein the sensed parameter comprises a vibrational displacement (see Lewis col.9:ll.8-11)(note: any sensing of displacement accounts for all contributions to such displacement, including vibrational contributions) of the shaft (Henry - 16).


In reference to claim 12 
Henry in view of Lewis addresses:
The arrangement according to claim 11, wherein the controller (Henry - 200, as modified by Lewis) is configured (see Lewis col.10:ll.34-39) to alter the restoring force to a value that results in a minimum vibrational displacement (note: minimizing vibration, as in Lewis, necessarily results in minimizing displacement associated with such vibration).

In reference to claim 15 (as far as it is clear and definite)
Henry in view of Lewis, as combined in the rejection of claim 1, addresses:
A method of controlling a bearing arrangement supporting a shaft (Henry - 16), the bearing arrangement comprising at least two contact bearings (Henry - 30,31) and at least one non-contact bearing (Henry - 25a)(note: Henry stator 25a performs the same function as Applicant’s (magnetic) non-contact bearings 34,35,36, which merely serve to create a magnetic field from electrical current supplied thereto - see Applicant’s disclosure at pg.7:ll.20-25), wherein the at least two contact bearings permanently and physically contact (see Henry Figure 5 and col.4:ll.49-50) the shaft, the at least one non-contact bearing does not physically contact (see Henry Figure 5) the shaft, the at least two contact bearings are located at different positions (see Henry Figure 5) along the shaft, all non-contact bearings (i.e., all non-contact bearings of the set established by “at least one non-contact bearing”, which is identified as Henry stator 25a of bearing 25) arranged along the shaft are arranged between contact bearings of the at least two contact bearings, and the at least one non-contact bearings is included as part of all the non-contact bearings, the method comprising: 
controlling (see Lewis col.10:ll.13-19) a magnitude of a restoring force (i.e., magnetic force) applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter (see Lewis col.10:ll.27-30) such that a stiffness (note: the application of force alters the stiffness of an object - see Applicant’s disclosure at pg.13:ll.11-13; also see Lewis col.10:ll.30-31 and note that the magnetic bearings 10,11,12 interact with shaft 1 and/or disks/masses 15,18 of shaft 1; also see Lewis Abstract ll.5-7) of the shaft is modulated such that a resonant shaft rotational frequency is moved away (see Lewis col.10:ll.27-39)(note: changing the stiffness of an object necessarily results in changing the resonant / natural frequencies thereof) from a driving frequency (i.e., any frequency resulting in worse vibrations - see Lewis col.10:ll.34-39).

In reference to claim 16 
Henry in view of Lewis addresses:
A gas turbine engine (11 - Henry Figure 2) comprising the bearing arrangement in accordance with claim 1.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Lewis and Norris et al. (US 8,028,513 - hereafter referred to as Norris; previously cited).

In reference to claim 5
Henry in view of Lewis addresses:
The arrangement according to claim 1.

Henry in view of Lewis does not address:
the at least one non-contact bearing comprises an air bearing.


a gas turbine engine comprising a bearing (44) that can be realized as either a gas bearing or a magnetic bearing (see col.2:ll.37-38).

It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Henry discloses a magnetic bearing. Norris indicates that a magnetic bearing and an air bearing are interchangeable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Henry in view of Lewis by substituting an air bearing for the magnetic bearing.

In reference to claim 7
Henry in view of Lewis and Norris addresses:
The arrangement according to claim 5, wherein the controller (Henry - 200, as modified by Lewis) is configured to control air pressure and / or air flow to control the restoring force (note: an air bearing, as in Norris, uses air pressure instead of magnetism and, thus, the combination of Lewis in view of Norris provides the “restoring force” via such air pressure).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Lewis and in further view of Veillette (US 3,937,533; previously cited). 

In reference to claim 9 
Henry in view of Lewis and Norris addresses:
The arrangement according to claim 1.



Henry in view of Lewis and Norris does not address:
the controller is configured to utilise one or more sensitivity parameters based on a model of the shaft.

Veillette discloses:
a bearing arrangement comprising a magnetic bearing (10) for supporting a rotor (i.e., the assembly of shaft 28 and extensions 42,44,46), wherein the magnetic bearing alters the stiffness of the rotor in order to alter the natural frequency thereof (see e.g. col.1:ll.49-51) in response to sensed shaft speed (see col.8.ll.14-41) in order to avoid a resonance condition.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Henry in view of Lewis to configure the controller to include a control scheme in which a sensed shaft speed is used to determine the “restoring force”, as disclosed by Veillette, for the purpose of permitting active control of the stiffness / natural frequency of the shaft / arrangement in order to avoid a resonance condition.

Henry in view of Lewis and Veillette therefore addresses:
wherein the controller (Henry - 200, as modified by Lewis and Veillette) is configured to utilise one or more sensitivity parameters (see Veillette col.8:ll.24-38) based on a model (note: a “model” in some sense is required to identify natural frequencies of a shaft / rotor to be avoided, as in Veillette) of the shaft and / or further components which relates (see Veillette col.8:ll.14-38) sensed shaft speeds and / or vibrations to a bearing restoring force magnitude required to achieve a demanded stiffness variation.




In reference to claim 10 
Henry in view of Lewis and Veillette addresses:
The arrangement according to claim 9, wherein the controller (Henry - 200, as modified by Lewis and Veillette) is configured (see Veillette col.8:ll.14-41) to utilise the one or more sensitivity parameters to generate a calculated restoring force to adjust the sensitivity parameters to measured conditions, such that the one or more resonant frequencies lie away from a sensed driving frequency by a target frequency difference.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745